Title: Thomas Jefferson to the Baltimore Tammany Society, 25 May 1809
From: Jefferson, Thomas
To: Baltimore Tammany Society


          Your free & cordial salutations in my retirement, are recieved fellow citizens, with great pleasure, & the happiness of that retirement is much heightened by assurances of satisfaction with the course I have pursued in the transaction of the public affairs, & that the confidence my fellow citizens were pleased to repose in me has not been disappointed.
          Great sacrifices of interest have certainly been made by our nation under the difficulties latterly forced upon us by transatlantic powers. but every candid & reflecting mind must agree with you, that while these were temporary & bloodless, they were calculated to avoid permanent subjection to foreign law & tribute, relinquishment of independant rights, & the burthens, the havoc, & desolations of war. that these will be ultimately avoided, we have now some reason to hope; & the succesful example of recalling nations to the practice of justice by peaceable appeals to their interests, will doubtless have salutary effects on our future course. as a countervail too to our short lived sacrifices, when these shall no longer be felt, we shall permanently retain the benefit they have prompted, of fabricating for our own use the materials of our own growth, heretofore carried to the workhouses of Europe, to be wrought & returned to us.
          The hope you express that my successor will continue in the same system of measures, is guaranteed, as far as future circumstances will admit permit, by his enlightened & zealous participation in them heretofore, & by the happy pacification he is now effecting for us.Your wishes for my future happiness are very thankfully felt, & returned by the sincerest desires that yourselves may experience the favors of the great dispenser of all good. 
          
            Th: Jefferson
          
          Monticello
            May 25. 1809.
        